ITEMID: 001-102700
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF SEPPALA v. FINLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson;Mihai Poalelungi;Päivi Hirvelä
TEXT: 4. The applicant was born in 1975.
5. On 2 March 2000 the applicant was first questioned by the police on suspicion of offences in relation to his business activities. The last questioning of the applicant took place on 26 June 2001.
6. The first pre-trial investigation reports were completed and sent to the public prosecutor on 25 October 2000, 4 December 2000 and 4 October 2001. The last pre-trial investigation report was submitted to the prosecutor on 16 November 2004.
7. On 22 December 2004 the prosecutor, who according to the Government had decided to join the cases concerning the applicant, preferred charges against him at the District Court. The court held a preliminary hearing on 16 November 2005 and later an oral hearing over a number of days. The applicant was heard before the court for the first time on 12 January 2006.
8. On 12 April 2006 the District Court issued its judgment with regard to the applicant and 24 other defendants in 11 cases which had been joined. The applicant was convicted of aggravated tax fraud and other economic offences and sentenced to one year and two months’ imprisonment. Jointly with other defendants, he was also ordered to pay some EUR 89,000 with interest to the tax authorities.
9. In its reasoning the District Court stated that the majority of the criminal acts in respect of all defendants had been committed in 1998 and 1999. The bulk of cases had been lodged with the court on 22 December 2004. The last application for a summons in the joined cases had been filed with the court on 27 July 2005. The court noted that the case concerned particularly wide-ranging economic crimes. The examination of the cases needed to be joined due to the connections between different companies and persons involved. For that reason the court, in sentencing the defendants, took into account only to a lesser degree the time that had elapsed since the commission of the criminal acts and the length of the proceedings as mitigating circumstances. The amount of reduction in the respective sentences was not specified by the court. As regarded the applicant, the court also took into account his previous community service and noted that he had committed the crimes partly while on probation.
10. On 27 November 2007, having held an oral hearing, the Court of Appeal dismissed the applicant’s appeal, including his complaint concerning the length of the proceedings.
11. On 31 March 2008 the Supreme Court refused leave to appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
